

114 S464 IS: Native Hawaiian Education Reauthorization Act of 2015
U.S. Senate
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 464IN THE SENATE OF THE UNITED STATESFebruary 11, 2015Ms. Hirono (for herself, Mr. Schatz, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Elementary and Secondary Education Act of 1965 regarding Native Hawaiian education.
	
		1.Short
 titleThis Act may be cited as the Native Hawaiian Education Reauthorization Act of 2015.
 2.FindingsSection 7202 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7512) is amended to read as follows:
			
 7202.FindingsCongress finds the following: (1)Native Hawaiians are a distinct and unique indigenous people with a historical continuity to the original inhabitants of the Hawaiian archipelago, whose society was organized as a nation and internationally recognized as a nation by the United States, the United Kingdom, France, and Japan, as evidenced by treaties governing friendship, commerce, and navigation.
 (2)The United States has recognized and reaffirmed that—
 (A)Native Hawaiians have a cultural, historic, and land-based link to the indigenous people who exercised sovereignty over the Hawaiian Islands, and that group has never relinquished its claims to sovereignty or its sovereign lands;
 (B)the United States furnishes services to Native Hawaiians because of their unique status as the indigenous people of a once sovereign nation with whom the United States has established a trust relationship;
 (C)Congress has also delegated broad authority to administer a portion of the Federal trust responsibility to the State of Hawaii;
 (D)the political status of Native Hawaiians is comparable to that of American Indians and Alaska Natives; and
 (E)the aboriginal, indigenous people of the United States have—
 (i)a continuing right to autonomy in their internal affairs; and
 (ii)an ongoing right of self-determination and self-governance that has never been extinguished.
 (3)The political relationship between the United States and the Native Hawaiian people has been recognized and reaffirmed by the United States, as evidenced by the inclusion of Native Hawaiians in—
 (A)the Native American Programs Act of 1974 (42 U.S.C. 2991 et seq.);
 (B)Public Law 95–341 (commonly known as the American Indian Religious Freedom Act (42 U.S.C. 1996));
 (C)the National Museum of the American Indian Act (20 U.S.C. 80q et seq.);
 (D)the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.);
 (E)the National Historic Preservation Act (16 U.S.C. 470 et seq.);
 (F)the Native American Languages Act (25 U.S.C. 2901 et seq.);
 (G)the American Indian, Alaska Native, and Native Hawaiian Culture and Art Development Act (20 U.S.C. 4401 et seq.);
 (H)the Workforce Innovation and Opportunity Act (Public Law 113–128); and
 (I)the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.).
 (4)In 1993, 2005, 2009, and 2014, the Kamehameha Schools Bishop Estate released the findings of the Native Hawaiian Educational Assessment Project, which found that despite the successes of the programs established under title IV of the Augustus F. Hawkins-Robert T. Stafford Elementary and Secondary School Improvement Amendments of 1988, many of the same educational needs still existed for Native Hawaiians. Subsequent reports by the Kamehameha Schools Bishop Estate and other organizations have found—
 (A)Native Hawaiian students continue to begin their school experience lagging behind other students in terms of readiness factors such as vocabulary test scores;
 (B)Native Hawaiian students continue to score below the State average and national norms on standardized education achievement tests at all grade levels, despite gradually increasing Native Hawaiian achievement scores and a narrowing of gaps between Native Hawaiian and non-Native Hawaiian students;
 (C)lower percentages of Native Hawaiian students are represented in the uppermost achievement levels and in gifted and talented programs;
 (D)Native Hawaiian students continue to be overrepresented among students qualifying for special education programs;
 (E)Native Hawaiians continue to be underrepresented in institutions of higher education and among adults who have completed 4 or more years of college; and
 (F)Native Hawaiians continue to be disproportionately represented in many negative social and physical statistics indicative of special educational needs, such as student absence rates and family poverty rates.
 (5)The number of Native Hawaiian students served by the State of Hawaii Department of Education has risen from 20 percent in 1980 to 28 percent in 2011, and there are, and will continue to be, geographically rural, isolated areas with a high Native Hawaiian population density.
 (6)Despite the consequences of more than 100 years of nonindigenous influence, the Native Hawaiian people are determined to preserve, develop, and transmit to future generations their ancestral territory and their cultural identity, in accordance with their own spiritual and traditional beliefs, customs, practices, language, and social institutions.
 (7)The State of Hawaii, in the constitution and statutes of the State of Hawaii—
 (A)reaffirms and protects the unique right of the Native Hawaiian people to practice and perpetuate their culture and religious customs, beliefs, practices, and language;
 (B)recognizes the traditional language of the Native Hawaiian people as an official language of the State of Hawaii, which may be used as the language of instruction for all subjects and grades in the public school system; and
 (C)promotes the study of the Hawaiian culture, language, and history by providing a Hawaiian education program and using community expertise as a suitable and essential means to further the program..
 3.PurposesSection 7203 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7513) is amended to read as follows:
			
 7203.PurposesThe purposes of this part are— (1)to authorize, develop, implement, assess, and evaluate innovative educational programs, Native Hawaiian language medium programs, Native Hawaiian culture-based education programs, and other education programs to improve the academic achievement of Native Hawaiian students by meeting their unique cultural and language needs in order to help such students meet challenging State student academic achievement standards;
 (2)to provide guidance to appropriate Federal, State, and local agencies to more effectively and efficiently focus resources, including resources made available under this part, on the development and implementation of—
 (A)innovative educational programs for Native Hawaiians;
 (B)rigorous and substantive Native Hawaiian language programs; and
 (C)Native Hawaiian culture-based educational programs; and
 (3)to create a system by which information from programs funded under this part will be collected, analyzed, evaluated, reported, and used in decisionmaking activities regarding the types of grants awarded under this part..
		4.Native Hawaiian
 Education Council grantSection 7204 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7514) is amended to read as follows:
			
				7204.Native
				Hawaiian Education Council grant
					(a)Grant
 AuthorizedIn order to better effectuate the purposes of this part through the coordination of educational and related services and programs available to Native Hawaiians, including those programs that receive funding under this part, the Secretary shall award a grant to an education council, as described under subsection (b).
					(b)Education
				Council
 (1)EligibilityTo be eligible to receive the grant under subsection (a), the council shall be an education council (referred to in this section as the Education Council) that meets the requirements of this subsection.
 (2)CompositionThe Education Council shall consist of 15 members of whom—
 (A)1 shall be the President of the University of Hawaii (or a designee);
 (B)1 shall be the Governor of the State of Hawaii (or a designee);
 (C)1 shall be the Superintendent of the State of Hawaii Department of Education (or a designee);
 (D)1 shall be the chairperson of the Office of Hawaiian Affairs (or a designee);
 (E)1 shall be the executive director of Hawaii’s Charter School Network (or a designee);
 (F)1 shall be the chief executive officer of the Kamehameha Schools (or a designee);
 (G)1 shall be the Chief Executive Officer of the Queen Liliuokalani Trust (or a designee);
 (H)1 shall be a member, selected by the other members of the Education Council, who represents a private grant-making entity;
 (I)1 shall be the Mayor of the County of Hawaii (or a designee);
 (J)1 shall be the Mayor of Maui County (or a designee from the Island of Maui);
 (K)1 shall be the Mayor of the County of Kauai (or a designee);
 (L)1 shall be appointed by the Mayor of Maui County from the Island of either Molokai or Lanai;
 (M)1 shall be the Mayor of the City and County of Honolulu (or a designee);
 (N)1 shall be the chairperson of the Hawaiian Homes Commission (or a designee); and
 (O)1 shall be the chairperson of the Hawaii Workforce Development Council (or a designee representing the private sector).
 (3)RequirementsAny designee serving on the Education Council shall demonstrate, as determined by the individual who appointed such designee with input from the Native Hawaiian community, not less than 5 years of experience as a consumer or provider of Native Hawaiian education or cultural activities, with traditional cultural experience given due consideration.
 (4)LimitationA member (including a designee), while serving on the Education Council, shall not be a recipient of grant funds that are awarded under this part.
						(5)Term of
 membersA member who is a designee shall serve for a term of not more than 4 years.
						(6)Chair, vice
				chair
 (A)SelectionThe Education Council shall select a Chair and a Vice Chair from among the members of the Education Council.
							(B)Term
 limitsThe Chair and Vice Chair shall each serve for a 2-year term.
							(7)Administrative
 provisions relating to education councilThe Education Council shall meet at the call of the Chair of the Council, or upon request by a majority of the members of the Education Council, but in any event not less often than every 120 days.
						(8)No
 compensationNone of the funds made available through the grant may be used to provide compensation to any member of the Education Council or member of a working group established by the Education Council, for functions described in this section.
						(c)Use of Funds
 for Coordination ActivitiesThe Education Council shall use funds made available through the grant to carry out each of the following activities:
 (1)Providing advice about the coordination, and serving as a clearinghouse for, the educational and related services and programs available to Native Hawaiians, including the programs assisted under this part.
 (2)Assessing the extent to which such services and programs meet the needs of Native Hawaiians, and collecting data on the status of Native Hawaiian education.
 (3)Providing direction and guidance, through the issuance of reports and recommendations, to appropriate Federal, State, and local agencies in order to focus and improve the use of resources, including resources made available under this part, relating to Native Hawaiian education, and serving, where appropriate, in an advisory capacity.
 (4)Awarding grants, if such grants enable the Education Council to carry out the activities described in paragraphs (1) through (3).
 (5)Hiring an executive director who shall assist in executing the duties and powers of the Education Council, as described in subsection (d).
						(d)Use of Funds
 for Technical AssistanceThe Education Council shall use funds made available through the grant to—
 (1)provide technical assistance to Native Hawaiian organizations that are grantees or potential grantees under this part;
 (2)obtain from such grantees information and data regarding grants awarded under this part, including information and data about—
 (A)the effectiveness of such grantees in meeting the educational priorities established by the Education Council, as described in paragraph (6)(D), using metrics related to these priorities; and
 (B)the effectiveness of such grantees in carrying out any of the activities described in section 7205(c) that are related to the specific goals and purposes of each grantee’s grant project, using metrics related to these priorities;
 (3)assess and define the educational needs of Native Hawaiians;
 (4)assess the programs and services available to address the educational needs of Native Hawaiians;
 (5)assess and evaluate the individual and aggregate impact achieved by grantees under this part in improving Native Hawaiian educational performance and meeting the goals of this part, using metrics related to these goals; and
 (6)prepare and submit to the Secretary, at the end of each calendar year, an annual report that contains—
 (A)a description of the activities of the Education Council during the calendar year;
 (B)a description of significant barriers to achieving the goals of this part;
 (C)a summary of each community consultation session described in subsection (e); and
 (D)recommendations to establish priorities for funding under this part, based on an assessment of—
 (i)the educational needs of Native Hawaiians;
 (ii)programs and services available to address such needs;
 (iii)the effectiveness of programs in improving the educational performance of Native Hawaiian students to help such students meet challenging State student academic achievement standards; and
 (iv)priorities for funding in specific geographic communities.
								(e)Use of Funds
 for Community consultationsThe Education Council shall use funds made available though the grant under subsection (a) to hold not less than 1 community consultation each year on each of the islands of Hawaii, Maui, Molokai, Lanai, Oahu, and Kauai, at which—
 (1)not less than 3 members of the Education Council shall be in attendance;
 (2)the Education Council shall gather community input regarding—
 (A)current grantees under this part, as of the date of the consultation;
 (B)priorities and needs of Native Hawaiians; and
 (C)other Native Hawaiian education issues; and
 (3)the Education Council shall report to the community on the outcomes of the activities supported by grants awarded under this part.
 (f)FundingFor each fiscal year, the Secretary shall use the amount described in section 7206(d)(2), to make a payment under the grant. Funds made available through the grant shall remain available until expended.
 (g)ReportBeginning not later than 2 years after the date of enactment of the Native Hawaiian Education Reauthorization Act of 2015, and for each subsequent year, the Secretary shall prepare and submit to the Committee on Education and the Workforce of the House of Representatives, and the Committee on Indian Affairs and the Committee on Health, Education, Labor, and Pensions of the Senate, a report that—
 (1)summarizes the annual reports of the Education Council;
 (2)describes the allocation and use of funds under this part and the information gathered since the first annual report submitted by the Education Council to the Secretary under this section; and
 (3)contains recommendations for changes in Federal, State, and local policy to advance the purposes of this part..
		5.Grant program
 authorizedSection 7205 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7515) is amended to read as follows:
			
				7205.Grant program
				authorized
					(a)Grants and
 contractsIn order to carry out programs that meet the purposes of this part, the Secretary is authorized to award grants to, or enter into contracts with—
 (1)Native Hawaiian educational organizations;
 (2)Native Hawaiian community-based organizations;
 (3)public and private nonprofit organizations, agencies, and institutions with experience in developing or operating Native Hawaiian education and workforce development programs or programs of instruction in the Native Hawaiian language;
 (4)charter schools; and
 (5)consortia of the organizations, agencies, and institutions described in paragraphs (1) through (4).
 (b)PriorityIn awarding grants and entering into contracts under this part, the Secretary shall give priority to—
 (1)programs that meet the educational priority recommendations of the Education Council, as described under section 7204(d)(6)(D);
 (2)the repair and renovation of public schools that serve high concentrations of Native Hawaiian students;
 (3)programs designed to improve the academic achievement of Native Hawaiian students by meeting their unique cultural and language needs in order to help such students meet challenging State student academic achievement standards, including activities relating to—
 (A)achieving competence in reading, literacy, mathematics, and science for students in preschool through grade 3;
 (B)the educational needs of at-risk children and youth;
 (C)professional development for teachers and administrators;
 (D)the use of Native Hawaiian language and preservation or reclamation of Native Hawaiian culture-based educational practices;
 (E)preparation for employment in fields in which Native Hawaiians are underemployed or underrepresented; and
 (F)other programs relating to the activities described in this part; and
 (4)programs in which a State educational agency, local educational agency, institution of higher education, or a State educational agency or local educational agency in partnership with an institution of higher education applies for a grant or contract under this part as part of a partnership or consortium.
						(c)Authorized
 activitiesActivities provided through programs carried out under this part may include—
 (1)the development and maintenance of a statewide Native Hawaiian early education and care system to provide a continuum of high-quality early learning services for Native Hawaiian children from the prenatal period through the age of kindergarten entry;
 (2)the operation of family-based education centers that provide such services as—
 (A)programs for Native Hawaiian parents and infants from the prenatal period through age 3;
 (B)early care and education programs for Native Hawaiians; and
 (C)research on, and development and assessment of, family-based, early childhood, and preschool programs for Native Hawaiians;
 (3)activities that enhance beginning reading and literacy in either the Hawaiian or the English language among Native Hawaiian students in kindergarten through grade 3 and assistance in addressing the distinct features of combined English and Hawaiian literacy for Hawaiian speakers in grades 5 and 6;
 (4)activities to meet the special needs of Native Hawaiian students with disabilities, including—
 (A)the identification of such students and their needs;
 (B)the provision of support services to the families of such students; and
 (C)other activities consistent with the requirements of the Individuals with Disabilities Education Act;
 (5)activities that address the special needs of Native Hawaiian students who are gifted and talented, including—
 (A)educational, psychological, and developmental activities designed to assist in the educational progress of such students; and
 (B)activities that involve the parents of such students in a manner designed to assist in the educational progress of such students;
 (6)the development of academic and vocational curricula to address the needs of Native Hawaiian children and adults, including curricula materials in the Hawaiian language and mathematics and science curricula that incorporate Native Hawaiian tradition and culture;
 (7)professional development activities for educators, including—
 (A)the development of programs to prepare prospective teachers to address the unique needs of Native Hawaiian students within the context of Native Hawaiian culture, language, and traditions;
 (B)in-service programs to improve the ability of teachers who teach in schools with high concentrations of Native Hawaiian students to meet the unique needs of such students; and
 (C)the recruitment and preparation of Native Hawaiians, and other individuals who live in communities with a high concentration of Native Hawaiians, to become teachers;
 (8)the operation of community-based learning centers that address the needs of Native Hawaiian families and communities through the coordination of public and private programs and services, including—
 (A)early care and education programs;
 (B)before- and after-school programs and weekend academies;
 (C)career and technical and adult education programs; and
 (D)programs that recognize and support the unique cultural and educational needs of Native Hawaiian children, and incorporate appropriately qualified Native Hawaiian elders and seniors;
 (9)activities, including program co-location, to enable Native Hawaiians to enter and complete programs of postsecondary education, including—
 (A)subject to subsection (f), the provision of full or partial scholarships for undergraduate or graduate study that are awarded to students based on their academic promise and financial need, with a priority, at the graduate level, given to students entering professions in which Native Hawaiians are underrepresented;
 (B)family literacy services;
 (C)counseling and support services for students receiving scholarship assistance;
 (D)counseling and guidance for Native Hawaiian secondary school students who have the potential to receive scholarships;
 (E)assistance with completing the college admissions and financial aid application processes; and
 (F)faculty development activities designed to promote the matriculation of Native Hawaiian students;
 (10)research and data collection activities to determine the educational status and needs of Native Hawaiian children and adults;
 (11)other research and evaluation activities related to programs carried out under this part; and
 (12)other activities, consistent with the purposes of this part, to meet the educational needs of Native Hawaiian children and adults.
						(d)Additional
 activitiesNotwithstanding any other provision of this part, funds made available to carry out this section as of the day before the date of enactment of the Native Hawaiian Education Reauthorization Act of 2015 shall remain available until expended. The Secretary shall use such funds to support the following:
 (1)The development of a body of Native Hawaiian law.
 (2)The repair and renovation of public schools that serve high concentrations of Native Hawaiian students.
 (3)The perpetuation of, and expansion of access to, Hawaiian culture and history through digital archives.
 (4)Informal education programs that connect traditional Hawaiian knowledge, science, astronomy, and the environment through State museums or learning centers.
 (5)Public charter schools serving high concentrations of Native Hawaiian students.
						(e)Administrative
				costs
						(1)In
 generalExcept as provided in paragraph (2), not more than 5 percent of funds provided to a recipient of a grant or contract under this section for any fiscal year may be used for administrative purposes.
 (2)ExceptionThe Secretary may waive the requirement of paragraph (1) for a nonprofit entity that receives funding under this section and allow not more than 10 percent of funds provided to such nonprofit entity under this section for any fiscal year to be used for administrative purposes.
						(f)Scholarship
				rule and conditions
						(1)Scholarship
 conditionsThe Secretary shall establish conditions for receipt of a scholarship awarded under subsection (c)(9)(A). The conditions shall require that an individual seeking such a scholarship enter into a contract to provide professional services to the Native Hawaiian community, either during the scholarship period or upon completion of a program of postsecondary education.
						(2)Institutions
 outside HawaiiThe Secretary shall not establish a policy under this section that prevents a Native Hawaiian student enrolled at a 2- or 4-year degree-granting institution of higher education outside of the State of Hawaii from receiving a scholarship pursuant to subsection (c)(9)(A)..
		6.Administrative
 provisions; authorization of appropriationsSection 7206 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7516) is amended to read as follows:
			
				7206.Administrative
				provisions
					(a)Application
 requiredNo grant may be made under this part, and no contract may be entered into under this part, unless the entity seeking the grant or contract submits an application to the Secretary at such time, in such manner, and containing such information as the Secretary may determine to be necessary to carry out the provisions of this part.
					(b)Direct grant
 applicationsThe Secretary shall provide a copy of all direct grant applications to the Education Council.
					(c)Supplement not
				supplant
						(1)In
 generalExcept as provided in paragraph (2), funds made available under this part shall be used to supplement, and not supplant, any State or local funds used to achieve the purposes of this part.
 (2)ExceptionParagraph (1) shall not apply to any nonprofit entity or Native Hawaiian community-based organization that receives a grant or other funds under this part.
						(d)Authorization
				of appropriations
						(1)In
 generalThere are authorized to be appropriated to carry out this section, and sections 7204 and 7205, such sums as may be necessary for fiscal year 2016 and each of the 5 succeeding fiscal years.
 (2)ReservationOf the funds appropriated under this subsection, the Secretary shall reserve, for each fiscal year after the date of enactment of the Native Hawaiian Education Reauthorization Act of 2015 not less than $500,000 for the grant to the Education Council under section 7204.
 (3)AvailabilityFunds appropriated under this subsection shall remain available until expended..
 7.DefinitionsSection 7207 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7517) is amended—
 (1)by redesignating paragraphs (1) through (6) as paragraphs (2) through (7), respectively; and
 (2)by inserting before paragraph (2) (as redesignated by paragraph (1)) the following:
				
					(1)Community
 consultationThe term community consultation means a public gathering—
 (A)to discuss Native Hawaiian education concerns; and
 (B)about which the public has been given not less than 30 days notice..